Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5, and 7-12 are pending and under examination. Claim 6 is canceled. 
The amendment filed on 09/30/2021 in response to the Non-Final office Action of 07/22/2021 is acknowledged and has been entered.

Priority
This application is a Continuation of U.S. Application No. 15/222,157, filed on July 28, 2016, which claims the benefit under 35 U.S.C. § 119(e) to U.S. Provisional Application No. 62/198,457, filed on July 29, 2015. The U.S. effective filing date is July 29, 2015.

Claim Status
Claims 1-3 rejected under 35 U.S.C. 103 as being un-patentable over Kim et al. (US2010/0280214A1) in view of Chang et al. (6,840,968 B2) are maintained.
Claims 4-12 rejected under 35 U.S.C. 103 as being un-patentable over Seo et al (US7,217,770) in view of Kim et al. (US2010/0280214A1) are maintained, but modified and revisited in light of the claim amendment. 


103 Rejections 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3 remain rejected under 35 U.S.C. 103 as being un-patentable over Kim et al. (US2010/0280214A1) in view of Chang et al. (6,840,968 B2). 
Kim et al. teaches a method of purifying mPEG-PLA diblock copolymer (i.e. Monomethoxypolyethylene Glycol and D,L-lactide) comprising dissolving  Monomethoxypolyethylene Glycol and d,l-lactide via sublimation at 1 Torr or below via sublimation.
Kim et al. does not teach the claimed temperature (i.e. 80oC to lower 120oC) and a time of from 10 to 74 hours.
Chang et al. teaches a method for purification through sublimation includes a step of compressing a powdered object to be purified in a tight and compact manner such as granules or cakes under a preset pressure, temperature and time for containing a greater amount of substances in a unit volume so that the object to be purified has an improved heat transfer efficiency and heating power is more stable, see Abstract. Moreover, Chang et al. teaches the pressure, temperature and time conditions may be adjusted according to the crystalline form and compact degree of the object to be purified 10 and under the condition of not affecting the property of the object to be purified and under the condition of not affecting the property of the object to be purified, see col. 2; lines 44-49.
Applicant’s argument and Response to Applicant’s argument
Applicant argues that Kim would not have led a person of ordinary skill in the art to reach the claimed invention, with a reasonable expectation of success. The method disclosed in Kim is different from the claimed invention; see, e.g., exemplary claim 1. As such, even if a person skilled in the art were to refer to Kim, he/she would have avoided the use of a sublimation process. Respectfully, the prior art teaches away from the claimed invention, and would not have provided the requisite expectation of success. In response, the Examiner finds Applicant’s argument not persuasive. Just because Kim discloses a method of Purification of mPEG-PLA Diblock Copolymer Via Sublimation in a comparative Example, see Example 1 does not mean said method cannot be used to rejection the instant claims 1-3. Nothing in kim criticize, discredit, or otherwise discourage the solution claimed. As such, the disclosure of Kim would have avoided the use of a sublimation process as the comparative example 1 of Kim clearly teaches the use of sublimation process even though he crude mPEG-PLA obtained from Preparation Example 1 contains a significant amount of lactide and organometal. The instant claim 1 does not require the crude product to be free of lactide and organometal. The instant claim 1 requires a polyethylene glycol or monomethoxy polyethyelene glycol and polylactide or polyglycolide or a combination thereof to be subjected to sublimation conducted at a temperature condition of from 80oC to lower than 120oC and under a pressure condition of a vacuum degree of 10 torr or less. 


. 


Claims 4-12 are rejected under 35 U.S.C. 103 as being un-patentable over Seo et al (US7,217,770) in view of Kim et al. (US2010/0280214A1) and Chang et al. (6,840,968 B2).
Seo et al. teaches a method of preparing the composition comprising a hydrophobic drug and a polymeric composition comprising an amphiphilic block copolymer having a hydrophilic A block component and a hydrophobic biodegradable B block component, which is capable of forming a stable polymeric micelle in aqueous environments, comprising the steps of: 
a) preparing a drug-polymer mixture by dissolving the amphiphilic block copolymer  having a hydrophilic A block component and a hydrophobic biodegradable B block component and a hydrophobic drug in an organic solvent followed by evaporation of the solvent; 
b) dissolving the drug-polymer mixture in an aqueous environment to obtain a stable micellar solution; and, 
c) freeze-drying the aqueous micellar solution, see claims 1, 13, and 22. The drug is paclitaxel, see claim 34 and the organic solvent is acetonitrile, see Example 1a-2. 
Moreover, Seo et al. teaches the hydrophilic A block component is poly(ethylene glycol) or monomethoxy poly(ethylene glycol), see claim 10 and  the hydrophobic biodegradable 
Seo et al. does not purifying the amphiphilic block copolymer composing a hydrophilic block A and a hydrophobic block B. 
Kim et al. teaches a method of purifying mPEG-PLA diblock copolymer (i.e. Monomethoxypolyethylene Glycol and D,L-lactide) by hydrolysis of monomers and liquid/liquid phase separation results in minimal residual monomer content (0.4%) as well as the organometal catalyst content (0.6%), see para [0071] and Table 1. Kim et al. also teaches there has been suggested a method for removing monomers without using any solvent. In the method, after an amphiphilic copolymer containing a polylactide derivative is prepared, unreacted lactide monomers are removed under a high-temperature vacuum condition via sublimation based on the sublimation property of lactide, see para [0005]. 
Chang et al. teaches a method for purification through sublimation includes a step of compressing a powdered object to be purified in a tight and compact manner such as granules or cakes under a preset pressure, temperature and time for containing a greater amount of substances in a unit volume so that the object to be purified has an improved heat transfer efficiency and heating power is more stable, see Abstract. Moreover, Chang et al. teaches the pressure, temperature and time conditions may be adjusted according to the crystalline form and compact degree of the object to be purified 10 and under the condition of not affecting the 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by Seo et al. to include sublimation as a purification step of mPEG-PLA copolymer to give Applicant’s claimed invention. One would have been motivated to do so because the purification method of Kim et al. removes unreacted monomers and organometal catalyst see Table 1 as taught by Kim et al.  One would reasonably expect the modified method to give a highly pure amphiphilic block copolymer with the recited related impurities formulae (Ia)-(Ie) and the recited compound of the formula (I) recited in the instant claims success. 
Furthermore, a person skilled in the art would have found it obvious to adjust the temperature and time claimed via no more than routine optimization to give the claimed method. One would have been motivated by the teaching of Chang et al. as Chang et al. teaches time, pressure, and temperature are conditions that can be adjusted in a sublimation purification method. 
Applicant’s argument and Response to Applicant’s argument
Applicant argues Seo is totally silent about the purification of amphiphilic block copolymer. Seo is also totally silent about the related compound (impurity) of Formula 1 of the present invention. Furthermore, as explained above, Kim does not provide any suggestion or motivation regarding the present method for purifying an amphiphilic block copolymer by sublimation. As such, even if a person skilled in the art were to refer to Seo, Change and Kim, In response, the Examiner finds Applicant’s argument not persuasive. 
It may be that Seo et al does not teach purifying amphiphilic block copolymer. However, such limitation is taught by Kim et al. Kim et al. clearly teaches there has been suggested a method for removing monomers without using any solvent and after an amphiphilic copolymer containing a polylactide derivative is prepared, unreacted lactide monomers are removed under a high-temperature vacuum condition via sublimation based on the sublimation property of lactide, see para [0005]. One would reasonably expect to purify the amphiphilic block copolymer taught by Seo et al. via the sublimation method taught by Kim et al, in order to remove unreacted lactide monomers are removed under a high-temperature vacuum condition via sublimation based on the sublimation property of lactide to result in the compound of the formula (I) and the compounds of the formula (Ia) –(Ie). 


Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.